DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.

Status of Claims
This action is in reply to the communication filed on September 28, 2020.
Claims 1 – 17 and 20 have been amended and are hereby entered.
Claims 18 and 19 have been canceled.
Claims 1 – 17 and 20 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to claim 1, filed September 28, 2020, caused the withdrawal of the rejection of claims 1 – 20 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed July 31, 2020.

Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive.
Applicant argues that Bell is directed to boron-based TADF emitters and there is no motivation to combine the disclosure of Bell with another reference to arrive at a phosphorescent dopant claimed. Examiner respectfully disagrees. Tsai provides phosphorescent compounds for OLED devices and teaches a structure, of which the linker L2 in its genus structure may be BR, where R is independently selected from the groups consisting of alkoxy, aryl, and heteroaryl and combinations thereof. The claimed compound falls within this definition. Bell is only used to teach that tetra-coordinated boron ligands such as those claimed were already known in the art and would have been readily picked by one of ordinary skill in the art based on the L2 definition in Tsai.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US20130168656) and Bell (Bell, Bruce et al. "Boron-Based TADF Emitters With Improved OLED Device Efficiency Roll-Off and Long Lifetime." Dyes and Pigments. 141 (2017): 83-92.).
As per claims 1 – 17, Tsai teaches:
An organic light-emitting device comprising a first electrode, a second electrode and an organic layer disposed between the first electrode and the second electrode , the 200. The device includes a substrate 210, a cathode 215, an emissive layer 220, a hole transport layer 225, and an anode 230.”)
The emission layer comprises a phosphorescent dopant that comprises an organometallic compound represented by Formula 1 
    PNG
    media_image1.png
    459
    566
    media_image1.png
    Greyscale
(Tsai teaches the genus 
    PNG
    media_image2.png
    138
    149
    media_image2.png
    Greyscale
, including the specific species 
    PNG
    media_image3.png
    201
    303
    media_image3.png
    Greyscale
, which reads on the claims where M is Pt; A12 and A13 are C5 heterocyclic groups, namely a pyridine group, which reads on Formula 2-9 where X24 is a N and X25 and X26 are C and R21 and R22 are hydrogen; A11 and A14 are C12 heterocyclic groups, namely a carbazole group, which reads on Formula 2-6 where X24 is a N and X25 and X26 are C and R21 and R22 are hydrogen; Y12 and Y13 are both N; Y11 and Y14 are both C; T11 – T14 are single bonds, L12 and L14 are single bonds; a13 is zero so that A12 and A13 are not linked to each other;  a12 and a14 are both 1; R11 – R14 are all hydrogen; b11 to b14 are equal to the number of available carbon substituents; the 
    PNG
    media_image4.png
    123
    111
    media_image4.png
    Greyscale
 . The only difference between the compound taught by Tsai and the claimed genus and species of compounds being the boron linker. However, Tsai teaches that linker L2 in its genus structure may be BR, where R is independently selected from the groups consisting of alkoxy, aryl, and heteroaryl and combinations thereof. Specifically, the claimed compound 3, shown above would results from a combination of these groups, where the nitrogen in the heteroaryl becomes associated with the Boron atom via a dative bond. Table 2 in [0073] teaches that the OLEDs with the compound are phosphorescent OLEDs.)
It would have been obvious to one of ordinary skill in the art to select the Boron group claimed because Tsai allows for it in the definition of the linker group L12 and the group was already known in the art. 
Bell teaches four-coordinate boron complexes capable of thermally activated delayed fluorescence (Abstract).
Specifically, Bell teaches four-coordinate bond boron compounds, including 
    PNG
    media_image5.png
    128
    127
    media_image5.png
    Greyscale
in Figure 1, which contains the claimed Boron linker group attached to two carbazole groups, as in claimed compound 3. This Boron linker reads on the claim limitations of the instant application where Z12/A16 is an unsubstituted C5 heterocycle group, namely a pyridine group, Z11/A15 is an unsubstituted C6 carbocyclic group, namely a benzene group, a11 is 1 and 91 and R92 are hydrogen. This creates the six-membered ring of claim 9
When combined, the references include each element claimed, with the only difference between the claimed invention and Tsai being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of compounds with unexpectedly small calculated HOMO-LUMO energy gaps and high triplet energies (Tsai [0051]), absent an showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US20130168656) and Bell (Bell, Bruce et al. "Boron-Based TADF Emitters With Improved OLED Device Efficiency Roll-Off and Long Lifetime." Dyes and Pigments. 141 (2017): 83-92.) as applied to claims 1 - 17 above, and further in view of Kanno (Kanno, et al. "Stacked White Organic Light-Emitting Devices Based on a Combination of Fluorescent and Phosphorescent Emitters." Applied Physics Letters. 89 (2006): 023503.).
As per claim 20, Tsai teaches phosphorescent compounds that emit in the green spectra (Table 4). Tsai teaches that the compounds may be used in combination with a wide variety of other materials ([0079]).
Kanno teaches white organic light emitting devices wherein the light emitting layer comprises blue, green and red emitting compounds (Fig. 1). The green and red emitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of the prior art combination to provide a fluorescent blue compound and a phosphorescent red compound in the emission layer as taught by Kanno motivated by the desire to predictably produce an OLED that emits white light.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789